NUMBER 13-07-281-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

 

IN RE: MID VALLEY GARDEN & POND SUPPLY, INC.
  

On Petition for Writ of Mandamus and 
Motion for Emergency Temporary Relief                                                                                                                      

MEMORANDUM OPINION


Before Chief Justice Valdez and Justices Rodriguez and Garza

Memorandum Opinion Per Curiam

 
	On May 4, 2007, relator, Mid Valley Garden & Pond Supply, Inc. filed a petition for
writ of mandamus with this Court in which it alleges that on December 12, 2006 and
January 4, 2007, respectively, respondent, the Honorable Leticia Lopez, Presiding Judge
of the 389th Judicial District Court of Hidalgo County, Texas, abused her discretion by (1)
granting a motion to extend post judgment deadlines filed by the real parties in interest,
Fernando Gonzalez and Josefa Gonzalez, and (2) by granting a motion for new trial filed
by the real partes in interest.
	Relator also filed a motion for emergency stay, asking this Court to stay all
proceedings in the district court pending the determination of relator's petition for writ of
mandamus.  This Court ordered a stay of all proceedings in cause number C-2758-05-H
and requested a response from the real parties in interest.  
	This Court, having examined and fully considered the petition for writ of mandamus
and the response by the real parties in interest, is of the opinion that the relator has not
shown itself entitled to the relief sought. 
	This Court denies the petition for writ of mandamus and lifts the stay previously
ordered by this Court.  The petition for writ of mandamus is DENIED.  See Tex. R. App. P.
52.8(a).  
 
  PER CURIAM
 
Memorandum Opinion delivered and 
filed this the 15th day of May, 2007.